Citation Nr: 1137909	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a left foot disorder.  

3.  Entitlement to an initial compensable evaluation for hemorrhoids.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1985 to July 1994 and from October 2001 to June 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Low Back Disorder

The Veteran contends that he has a low back disorder due to his military service.   The service treatment records show treatment for back complaints on several occasions (see, e.g., record of March 1989 and July 1990).  He was examined by VA in October 2006, and lumbosacral strain was diagnosed.  The examiner referred to a history of a pre-service injury to the back.  The examiner opined that any relationship of the current findings to service is speculative.  No further discussion or explanation was provided.  

In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

So, here, the examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Thus a remand is necessary for further development of this issue.  

A Left Foot Disorder

The Veteran claims that he has a left foot disorder that is related to service.  He has been diagnosed with left foot tendonitis.  His service treatment records show that he was treated for left ankle complaints in February 1987.  Additionally, he has supplied several buddy statements stating that during service, the Veteran complained of foot pain, that he sprained his ankle in service, and that he injured his ankle playing basketball and used crutches.  Further a private examiner has stated in an April 2011 letter that the Veteran sustained a 4th degree ankle sprain in service and that it is possible to suspect that that such a high degree of sprain would have significant sequalae  years later.  He went on to say that this could certainly be manifested in the form of tendonitis or other conditions relative to the ligaments and tendons of the ankle and the foot.  The Board notes that a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a VA examination is warranted in this case.  

Hemorrhoids

The Veteran is service-connected for hemorrhoids, rated as noncompensable.  He has stated that his disorder has worsened since he was last examined by VA in 2006.  He testified that he underwent hemorrhoid banding in February 2008 after his most recent VA examination.   The Veteran testified that he currently experiences pain, bleeding, and fecal leakage.  He is competent to make such statements.  He asserted that his hemorrhoids have worsened since his last examination.  As the Veteran has asserted that his service-connected disability has worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Therefore, a new VA examination is required to assess the current level of severity of the Veteran's service-connected hemorrhoids.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Prior to any examination, the RO/AMC should obtain any outstanding VA treatment records not currently in the file or any private treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any VA and/or private records of pertinent medical treatment that are not yet on file. 

2.  If no additional records are available, documentation stating such should be incorporated into the claims file.  The Veteran should be notified of any unsuccessful attempt to obtain such records and should be informed that he may submit medical evidence or records to support his claim.  

3.  Refer the claims file back to the VA examiner who examined the Veteran in October 2006 for his low back and obtain an addendum to that examination report.  If it is not possible or feasible to have this same VA examiner provide further comment, then have Veteran reexamined.  

Based on a complete review of the claims file the examiner is asked to indicate the likelihood (a 50 percent probability or greater) that the Veteran's back disorder is related to his military service by direct incurrence or by aggravation.

Because the Veteran is competent to report the onset of back pain in service -as this requires only personal knowledge, not medical expertise - the examiner must specifically address the Veteran's report of his low back first manifested during his military service in determining whether his back disorder was incurred in service.  Dalton, 21 Vet. App. at 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  This consideration is especially necessary in this particular case since the Veteran has claimed that some of his STRs are unavailable.  Further the clinician should note that the Veteran has denied a pre-service back injury and supplied a statement from his mother that the injury the Veteran had as a child was to the ribs and not the back.  The Veteran and his mother are competent to attest to the type of injury that was sustained when he was a child.  

If the examiner is unable to provide this requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  The examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

A clear rationale for all opinions must be given, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Schedule the Veteran for an examination to evaluate his left foot complaints.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current left foot disorder is related to service.  Complete rationale must be provided.  If the examiner is unable to provide this requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  

5.  Schedule the Veteran for a VA examination to determine the severity of his service-connected hemorrhoids.  Any indicated tests should be accomplished.  The claims file must be made available to and reviewed by the examiner.  

The examiner should indicate whether the Veteran's hemorrhoids are large or thrombotic; irreducible; with excessive redundant tissue; and whether they frequently recur.  The examiner should also indicate if there is persistent bleeding with secondary anemia, and whether there are any fissures.  The examiner should offer an opinion as to the employability of the Veteran.  A rationale for any opinion expressed should be provided.  

6.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

7.  Following completion of the above, the claims should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


